                                                UNITED STATES DISTRICT COURT
                                              FOR THE DISTRICT OF MASSACHUSETTS

                                                                                           Civil Action No.: 1:19-cv-10431


                G.D., a minor, by and through her                             )
                  parents and next friends, JEFFREY and                       )
                  MELISSA D.,                                                )
                                                                             )
                         Plaintiffs                                          )
                                                                             )
                                                                             ) COMPLAINT
                         v.                                                  )
                                                                             )
                SWAMPSCOTT PUBLIC SCHOOLS,
                                                                             )
                         Defendant
                                                                             )

                         Plaintiff, G.D., a minor, by and through her parents and next friends, Jeffrey and

               Melissa D., submits the following Complaint.

                                                                        PARTIES

                         1.           Plaintiff, G.D., is a minor child with a disability as that term is defined in the

               federal Individuals with Disabilities Act (“IDEA”) and under Massachusetts state law. 20

               U.S.C. § 1401(3); Mass. Gen. L. c. 71B, § 1.

                         2.           Jeffrey and Melissa D. (“Parents”) are the natural parents of G.D.

                         3.           Defendant, Swampscott Public Schools, acting through its school committee

               and/or superintendent of schools (“School District”), is the municipal school department of

               the Town of Swampscott, Massachusetts.

                         4.           G.D. and the Parents are permanent residents of Swampscott, Massachusetts,

               within the geographic jurisdiction of the School District.

                         5.           The School District is a “local education agency” (“LEA”) as that term is

               defined by federal law. 20 U.S.C. § 1401 (19)(A).




G.D. v. Swampscott Public Schools   Page 1 of 12 Complaint Civil Action No.: 1:19-cv-10431 March 8, 2019
                          6.          The School District is subject to the provisions of the IDEA and Massachusetts

               regulations promulgated at 603 C.M.R. Chapter 28.00.

                                                         JURISDICTION AND VENUE

                          7.          This Court has federal question jurisdiction to hear this matter. 20 U.S.C. §

               1415(i)(3)(A); 28 U.S.C. § 1331.

                          8.          Venue is proper in this Court. 28 U.S.C. § 1391(b).

                                                          GENERAL ALLEGATIONS

                                                                 IDEA Requirements

                          9.          Under the IDEA, states must ensure that a free appropriate public education

               (“FAPE”) is provided to all eligible children with disabilities. 20 U.S.C. § 1412(a)(1)(A).

                          10.         A FAPE includes special education and related services that meet the

               standards of the State educational agency 1 and are provided in conformance with an

               individualized education program (“IEP”). 20 U.S.C. § 1401(9).

                          11.         “Special education” consists of specially designed instruction to meet the

               unique needs of a child with a disability.

                          12.         “Related services” consist of the support services required to assist a child

               to benefit from special education instruction.

                          13.         An IEP must be drafted in compliance with a detailed set of procedures

               which emphasize collaboration among parents and educators.

                          14.         An IEP must be drafted in compliance with a detailed set of procedures

               which require careful consideration of the child’s individual circumstances.


               1
                   By statute, “the term ‘State educational agency’ means the State board of education or other agency or
                     officer primarily responsible for the State supervision of public elementary schools and secondary
                     schools”. 20 U.S.C. § 1401(32). The Massachusetts Department of Elementary and Secondary Education
                     (“DESE”), acting through its board and commissioner, is the State educational agency for Massachusetts.




G.D. v. Swampscott Public Schools   Page 2 of 12 Complaint Civil Action No.: 1:19-cv-10431 March 8, 2019
                         15.          An IEP must include a statement of the child’s present levels of academic

               achievement and functional performance, including how the child’s disability affects the

               child’s involvement and progress in the general education curriculum. 20 U.S.C. §

               1414(d)(1)(A)(i)(I)(aa).

                         16.          An IEP must include a statement of measurable annual goals, including

               academic and functioning goals designed to meet the child’s needs that result from the

               child’s disability to enable the child to be involved in and make progress in the general

               educational curriculum. 20 U.S.C. § 1414(d)(1)(A)(i)(II)(aa).

                         17.          An IEP must include a description of how the child’s progress toward

               meeting annual goals will be measured and when periodic reports on the progress the child

               is making toward meeting the annual goals will be provided. 20 U.S.C. §

               1414(d)(1)(A)(i)(III).

                         18.          An IEP must include a statement of the special education and related

               services and supplementary aids and services, based on peer-reviewed research to the

               extent practicable, to be provided to the child, or on behalf of the child, and a statement of

               the program modifications or supports for school personnel that will be provided for the

               child to be involved in and make progress in the general education curriculum and to

               participate in extracurricular and other nonacademic activities. 20 U.S.C. §

               1414(d)(1)(A)(i)(IV)(bb).

                         19.          The IEP is the means by which special education and related services are

               tailored to the unique needs of a particular child.




G.D. v. Swampscott Public Schools   Page 3 of 12 Complaint Civil Action No.: 1:19-cv-10431 March 8, 2019
                                                    Due Process Hearings under the IDEA

                         20.          Parents who believe that the LEA (i.e. the school district) has not met its

               obligations under the IDEA may file a due process complaint to have the dispute resolved

               at an impartial due process hearing. 20 U.S.C. § 1415(f)(1)(A); 603 CMR § 28.08 (3).

                         21.          In Massachusetts, due process hearings under the IDEA are conducted by

               the Massachusetts Bureau of Special Education Appeals (“BSEA”). Mass. Gen. L. c. 71B,

               § 2A; 603 CMR § 28.08 (3).

                                                              Right to Judicial Review

                         22.          A party aggrieved by the findings and decisions of the BSEA has the right

               to bring a civil action in federal court within 90 days from the date of the decision. 20

               U.S.C. § 1415(i)(2); BSEA Rule XIV A.

                         23.          A reviewing court shall receive the records of the administrative

               proceedings, hear additional evidence at the request of a party, and grant such relief as the

               court determines to be appropriate based on the preponderance of the evidence. 20 U.S.C.

               § 1415(i)(2)(C).

                            FACTUAL ALLEGATIONS SUPPORTING PLAINTIFFS’ CLAIMS

                                       G.D.’s Disability, Her Eligibility for Special Education and
                                          Related Services, and the School District’s Response

                         24.          G.D. was born on June 30, 2010 and is presently eight years old.

                         25.          G.D. is a severely dyslexic individual with an underlying ‘double deficit’

               phonological processing disorder, placing her at high risk for failure to develop competent

               and expected literacy skills in the areas of reading and spelling.




G.D. v. Swampscott Public Schools   Page 4 of 12 Complaint Civil Action No.: 1:19-cv-10431 March 8, 2019
                         26.          G.D. is a severely dyslexic individual with a Specific Language Impairment

               that is primary expressive in nature, and has affected her ability to convey her thoughts and

               ideas across both oral and, especially written contexts.

                         27.          G.D. is a severely dyslexic individual with a disorder of written language

               expression that is consistent with dysgraphia.

                         28.          Dyslexia is expressly recognized as a specific learning disability under the

               Federal regulations. 34 C.F.R. § 300.8(c)(10)(i).

                         29.          As a school-aged child with dyslexia, G.D. is eligible for special education

               and related services under the IDEA and Massachusetts state law.

                         30.          Beginning in first grade, Parents developed significant concerns over G.D.’s

               lack of literacy acquisition and the negative impact the lack of academic progress had on

               G.D.’s literacy acquisition, ability to access the academic curriculum and social/emotional

               behavior and brought said concerns to School District.

                         31.          In or about June 2017, the School District determined G.D. was eligible for

               an IEP.

                         32.          In the fall of 2017, G.D. began second grade at Clarke Elementary School

               (“Clarke”) in the School District pursuant to an IEP placement.

                         33.          On September 7, 2017, an Emergency IEP Meeting was convened at

               Parents’ request. Parents communicated concerns to the School District about Clarke’s

               failure to provide IEP services to G.D. during her entire first week of School and lack of

               implementation of the IEP supports/accommodations she was supposed to be receiving.

                         34.          Clarke’s failure to deliver to G.D. the services set forth in her 2017-2018

               IEP during her first week of school resulted in denial of a FAPE.




G.D. v. Swampscott Public Schools   Page 5 of 12 Complaint Civil Action No.: 1:19-cv-10431 March 8, 2019
                         35.          At a September 19, 2017 IEP Team meeting, Parents communicated their

               concerns to the School District about the inappropriateness of G.D.’s special education

               program and the harm the inappropriate placement was causing her.

                         36.          In response to Parents’ concerns as stated at the September 19, 2017 IEP

               Team meeting, the School District offered G.D. more in-district services not designed to

               service the severity of G.D.’s needs.

                         37.          At an October 2017 IEP Team meeting, the School District conceded to

               Parents it did not have an appropriate Language Based program to offer G.D..

                         38.          At a November 2017 IEP Team meeting, Parents communicated their

               concerns to the School District that G.D.’s testing data evidenced her academic regression

               while at Clarke.

                         39.          At the November 2017 IEP Team meeting, Parents communicated to the

               School District that G.D.’s regression data evidenced the inappropriateness of G.D.’s

               special education program and the lack of implementation of the IEP supports she was

               supposed to be receiving.

                         40.          At the November 2017 IEP Team meeting, the School District conceded

               that G.D. was not making progress in her initial IEP placement, and the School District

               proposed G.D. be placed in its Language Based Learning Center (“LBLC”) program.

                         41.          In January 2018, G.D. started an 8-week Extended Evaluation in the LBLC

               Program.

                         42.          G.D. did not make progress in her second-grade year while attending

               Clarke.




G.D. v. Swampscott Public Schools   Page 6 of 12 Complaint Civil Action No.: 1:19-cv-10431 March 8, 2019
                         43.          G.D. regressed academically in her second-grade year while attending

               Clarke.

                         44.          G.D. developed school-based anxiety in her second-grade year while

               attending Clarke.

                         45.          G.D.’s school-based anxiety while attending Clarke resulted in her refusal

               to attend school during her second-grade year.

                         46.          In March 2018, the School District convened an IEP Team meeting to

               develop an IEP for the 2018-2019 school year.

                         47.          At the March 2018 IEP Team meeting, Parents communicated concerns to

               the School District that G.D.’s testing data evidenced her further academic regression while

               placed in the LBLC program at Clarke.

                         48.          At the March 2018 IEP Team meeting, Parents communicated to the School

               District that G.D.’s further regression data evidenced the inappropriateness of G.D.’s

               special education program and the lack of implementation of the IEP supports she was

               supposed to be receiving.

                         49.          At the March 2018 IEP Team meeting, the School District presented the

               Parents with a proposed IEP (the “March 2018 proposed IEP”).

                         50.          The March 2018 proposed IEP was not substantially different than the

               previous IEPs that had failed to provide G.D. an appropriate education during the 20172018

               school year.

                         51.          The March 2018 proposed IEP evidenced that G.D. had made no measurable

               progress on her goals and objectives.




G.D. v. Swampscott Public Schools   Page 7 of 12 Complaint Civil Action No.: 1:19-cv-10431 March 8, 2019
                         52.          The March 2018 proposed IEP was not reasonably calculated to provide

               G.D. an appropriate education.

                         53.          The Parents rejected the March 2018 proposed IEP.

                         54.          G.D. is a bright girl and she should be reading and writing a lot better than

               she does; achieving literacy is a goal that is ‘appropriately ambitious’ in light of G.D.’s

               circumstances.

                         55.          G.D.’s severe language-based learning disabilities require an out of district

               school placement in a Language Based Program throughout her entire day, within the

               context of a substantially separate education program, that is housed within the confines of

               a school that is designed to meet G.D.’s literacy acquisition needs.

                         56.          In April of 2018, after providing notice of unilateral placement to the School

               District, Parents enrolled G.D. at Landmark School (“Landmark”).

                         57.          Landmark is a private school with an appropriate Language Based

               specialized program to provide G.D. disability remediation and support throughout her day

               in all areas of literacy acquisition need.

                         58.          The severity of G.D.’s disabilities required G.D.’s Landmark placement.

                         59.          At Landmark, G.D. is not harmed by school placement-based anxiety.

                         60.          Public schools make direct referrals for out-of-district placements at

               Landmark for severely dyslexic students like G.D..

                         61.          Parents requested that the School District pay for the costs associated with

               this private educational placement for G.D. at Landmark.

                         62.          The School District refused the Parents’ request to pay for the costs of

               Landmark.




G.D. v. Swampscott Public Schools   Page 8 of 12 Complaint Civil Action No.: 1:19-cv-10431 March 8, 2019
                                           The Parties’ Due Process Hearing before the BSEA

                         63.          On or about March 30, 2018, Parents initiated their due process hearing

               request in accordance with the procedures set forth in the IDEA, Massachusetts’s

               implementing regulations, and the BSEA rules. 20 U.S.C. §1415(f); 603 C.M.R. §28.08;

               BSEA Rule I.

                         64.          A due process hearing was held before a BSEA Hearing Officer over the

               course of eight days between June 4, 2018 and October 31, 2018.

                         65.          The BSEA Hearing Officer issued her written Agency Decision on

               December 11, 2018 (the “December 2018 BSEA decision”).

                         66.          The December 2018 BSEA decision conceded that G.D. had made no

               progress while at Clarke, but because G.D. made academic “slow gains” the BSEA Hearing

               Officer found, incorrectly and/or erroneously, that the lack of progress did not amount to a

               denial of FAPE as evidence of “slow gains” sufficed.

                                                                    COUNT I
                                                         (Violation of 20 U.S.C. § 1414)

                         67.          The plaintiffs incorporate the allegations set forth above as if fully set forth

               herein.

                         68.          The School District violated the IDEA in the development of the March

               2018 proposed IEP in determining “slow gains” when coupled with no progress data, was/is

               sufficient to satisfy a FAPE with respect to G.D.’s ability to reach her IEPs annual goals

               and objectives.

                         69.          The School District’s March 2018 proposed IEP violated the IDEA and

               failed to ensure the provision of a FAPE by its failure to include a statement of how G.D.’s




G.D. v. Swampscott Public Schools   Page 9 of 12 Complaint Civil Action No.: 1:19-cv-10431 March 8, 2019
               progress toward meeting the goals and objectives will be measured in light of lack of

               existence of any progress data during the 2017-2018 IEP period.

                         70.          The School District violated the IDEA in the development of the March

               2018 proposed IEP by failing to consider regression data provided by the Parents

               evidencing that G.D. did not make progress pursuant to her 2017-2018 IEP.

                         71.          The School District violated the IDEA in the development of the March

               2018 proposed IEP by failing to consider G.D.’s academic, developmental, emotional,

               social, and functional needs.

                         72.          The School District violated the IDEA in the development of the March

               2018 proposed IEP by failing to address G.D.’s lack of progress data with respect to her

               IEPs annual goals and objectives.

                         73.          The foregoing violations of the IDEA, individually and cumulatively,

               resulted in a denial of a FAPE to G.D..

                                                                   COUNT II
                                                         (Violation of 20 U.S.C. § 1412)

                         74.          The plaintiffs incorporate the allegations set forth above as if fully set forth

               herein.

                         75.          The IDEA requires that the School District makes a free appropriate public

               education available to all children with disabilities, including G.D..

                         76.          The School District’s procedural and substantive violations of the IDEA

               resulted in a denial of a free appropriate public education to G.D..

                                                                   COUNT III
                                                              (Denial of Due Process)

                         77.          The plaintiffs incorporate the allegations set forth above as if fully set forth

               herein.



G.D. v. Swampscott Public Schools   Page 10 of 12 Complaint Civil Action No.: 1:19-cv-10431 March 8, 2019
                         78.          During the course of the due process hearing, the BSEA Hearing Officer

               refused to allow Landmark (or a duly qualified educator from Landmark) to testify at the

               due process hearing with respect to progress G.D. made while participating in Landmark’s

               educational programs.

                         79.          Notwithstanding the BSEA Hearing Officer’s refusal to hear testimony of

               G.D.’s progress while participating in Landmark’s educational programs from Landmark,

               the December 2018 BSEA decision cites the Parents’ failure to introduce evidence of

               G.D.’s progress at Landmark.

                         80.          The BSEA Hearing Officer’s evidentiary rulings—including, but not

               necessarily limited to, her refusal to hear testimony from Landmark with respect to progress

               G.D. made while participating in Landmark’s educational programs violated G.D.’s right

               to procedural due process.

                         81.          The BSEA Hearing Officer’s evidentiary rulings—including, but not

               necessarily limited to, her refusal to hear testimony from Landmark with respect to progress

               G.D. made while participating in Landmark’s educational programs violated G.D.’s right

               to substantive due process.

                         82.          The December 2018 BSEA decision was the direct result of a denial of

               G.D.’s due process rights.

                         83.          The December 2018 BSEA decision must be overturned because it was the

               direct result of a denial of G.D.’s due process rights.

                                                             REQUEST FOR RELIEF

                         WHEREFORE, Plaintiffs respectfully request that this Court: (1) enter judgment in

               G.D.’s favor; (2) reverse the BSEA Agency Decision; (3) enter an order directing the

               School District to reimburse the Parents for the costs associated with G.D.’s educational



G.D. v. Swampscott Public Schools   Page 11 of 12 Complaint Civil Action No.: 1:19-cv-10431 March 8, 2019
               placement at Landmark; (4) enter an order that the proposed IEP is not reasonably

               calculated to provide G.D. with an appropriate education and that Landmark provides G.D.

               an appropriate education; and (5) award Parents their costs and attorney fees and such other

               relief as the Court deems just and proper.



               Dated: March 8, 2019                                                     Respectfully Submitted,
                                                                                        The Plaintiffs,
                                                                                        Appearing Pro Se,

                                                                                        /s/ Melissa Sindeband Dragon
                                                                                        ______________________________
                                                                                        Melissa Sindeband Dragon, Esq. 2
                                                                                        c/o Family Law Practitioners, PC
                                                                                        100 Sylvan Road, Suite G700
                                                                                        Woburn, MA 01801
                                                                                        Telephone: (978) 470-3366
                                                                                        Facsimile: (978) 470-4933
                                                                                        Email: mms@yourfirm.com




               2
                 Melissa D., the above-signed pro se litigant, is also a Massachusetts licensed attorney (BBO # 638952)
               admitted to practice before the United States District Court for the District of Massachusetts. She appears in
               this case in her individual capacity and as the parent and next friend of G.D.




G.D. v. Swampscott Public Schools   Page 12 of 12 Complaint Civil Action No.: 1:19-cv-10431 March 8, 2019
